Appellant was convicted of the offense of assault and battery, committed upon the person of one Kelley. We find, after a critical examination, no reversible error in the record. It should have been shown that the time of the examination of the assaulted person's body by the physician bore a reasonable relation to the time of the assault before allowing the physician to testify as to wounds and bruises observed by him. However, it appears that the physician's testimony was merely cumulative of that of the said assaulted party's and a reading of the entire record, in connection with the smallness of the punishment meted out to appellant, convinces us that he was not prejudiced by the admission of this testimony, and we will not reverse the judgment on account of its admission. Supreme Court rule 45.
The judgment is affirmed.
Affirmed.